Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise involved herein, - at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
U.S. $2,193.75 per 1,000.kilos (net weight) less 19.5% tax, ex-factory packed, less value of steel drums @ US $4.42 each included but separately dutiable.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for the merchandise herein at the time of exportation.
It is further AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts, I find foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was United States $2,193.75 per 1,000 kilos (net weight), less 19.5 per centum tax, ex-factory packed, less value of steel drums at United States $4.42 each, included but separately dutiable.
Judgment will be entered accordingly.